DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 24 May 2022, Applicant amended claim 1.  Claims 1-20 are pending.
Restriction/Election
The examiner acknowledges Applicant’s election without traverse of Invention II, which is a method of making a medical device by 3D printing the medical device out of polyvinyl alcohol.
Pursuant to 37 CFR 1.142(b), claims 1-9 are withdrawn from further consideration by the examiner because they still are directed to non-elected Invention I, which is a medical device comprising a structure formed from polyvinyl alcohol.
The examiner additionally acknowledges Applicant’s election of the following three species without traverse: (1) wound care product, as the medical device; (2) glutaraldehyde, as the crosslinker; and (3) iodide, as the medically functional chemical.
Claims 10-20 are considered below.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Regarding claim 14, the temperature range is unitless.  Is it Celsius or Fahrenheit?  Consequently, claim 14 and the claim depending thereon (claim 15) are indefinite.  For the purpose of examination, the examiner assumes the recited range refers to Celsius because the claim refers to elevation of temperature.  
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer (“Three-dimensional printing antimicrobial and radiopaque constructs.” 3D printing and additive manufacturing 5.1 (01 March 2018): 29-36; https://doi.org/10.1089/3dp.2017.0099).
Boyer is directed to three-dimensional printing and radiopaque constructs (title).
Boyer discloses that they “successfully 3D-printed PVA devices, cross-linked the PVA, and then iodized the prints through gaseous sublimation” (page 30, left column).  Emphasis added.  PVA is polyvinyl alcohol (page 29, right column).
Boyer discloses that “the iodized 3D print created through sublimation provides a foundation for future researchers to explore and has potential uses as medical devices, wound dressings, and antimicrobial surfaces” (page 34, left column).  Emphasis added.  Also, Boyer discloses 3D-printing an iodine-impregnated vascular stent (page 32).
Therefore, claims 10 and 20 are anticipated by Boyer.
Regarding claims 11-15, Boyer discloses that the PVA is crosslinked by placing it in a gas vapor desiccator containing glutaraldyde and hydrochloric acid at 42°C for 24 hours (page 30).  In further regard to claims 14 and 15, the examiner notes that “a specific example in the prior art that is within a claimed range anticipates the range.”  MPEP § 2131.03(I).  
Regarding claims 17-19, Boyer discloses as follows: “For iodine loading, PVA and cross-linked PVA (PVA-X) meshes were placed in a closed 20 mL volume glass chamber containing 110 mg of iodine crystals. The samples were incubated at 42°C for 24 h to produce gaseous iodine through sublimation, which generated PVA-I and PVA-X loaded with iodine (PVA-X-I).”  (Emphasis added) Page 30 at paragraph bridging the left and right columns.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (“Three-dimensional printing antimicrobial and radiopaque constructs.” 3D printing and additive manufacturing 5.1 (01 March 2018): 29-36; https://doi.org/10.1089/3dp.2017.0099) in view of Yoshii (“Volume change by solvent and temperature of poly(vinyl alcohol) crosslinked by electron irradiation.” Die Angewandte Makromolekulare Chemie: Applied Macromolecular Chemistry and Physics 208.1 (1993): 39-46).
Boyer is discussed in the foregoing rejection under 35 U.S.C. 102.  That discussion is incorporated by reference into this rejection under 35 U.S.C. 103.
Boyer is silent as to whether radiation can be used to facilitate crosslinking and, therefore, does not satisfy claim 16, which recites the following limitation: “wherein the crosslinking of the polyvinyl alcohol with the aldehyde is facilitated by exposure to one of gamma and electron beam radiation.”  As explained below, Yoshii compensates for this deficiency.
Yoshii is directed to volume change by solvent and temperature of polyvinyl alcohol crosslinked by electron irradiation (title).
Yoshii teaches that PVA crosslinked by electron irradiation exhibited higher elasticity and stability properties (pages 39 and 46).  
Before the effective filing date of the claimed invention, the teachings of Yoshii would have motivated a person having ordinary skill in the art to modify Boyer by irradiating the PVA with an electron beam, in an effort to enhance the elasticity and/or stability of the wound dressing or medical device.  Therefore, claim 16 is prima facie obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 10-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. 10,537,659 (issued 21 January 2020).
The conflicting claims (the claims of the ’659 Patent) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1-4 to claims 10-14 of the present application.  Additionally, the examiner notes that the Markush group of medically functional chemicals recited in conflicting claim 8 matches the Markush group of claim 18 of the present application.  
Conclusion
Claims 10-20 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
26 August 2022


/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611